Citation Nr: 1408970	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-18 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected hyperhidrosis.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which, in part, denied service connection for tinnitus and granted service connection for hyperhidrosis at a noncompensable evaluation, effective January 28, 2019.


FINDINGS OF FACT

1.  The symptoms associated with the Veteran's hyperhidrosis have included severe sweating of both hands, feet, axillae and scalp and face.  Such symptoms have been only minimally responsive to therapy and have resulted in a diminished ability to handle paper.

2.  The Veteran has a current tinnitus disability that is consistent with his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for service-connected hyperhidrosis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.6, 4.10, 4.119, Diagnostic Code 7832 (2013).

2.  Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 11315103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for tinnitus; the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished as to this issue.

Regarding the issue of entitlement to an initial compensable rating for hyperhidrosis, the RO provided notice to the Veteran in a May 2009 letter, prior to the date of the issuance of the appealed August 2009 rating decision.  The May 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The May 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted for an acquired psychiatric disorder and plantar fasciitis of the left foot and the initial ratings and effective dates have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of a November 2010 VA examination.  The November 2010 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the November 2010 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to an initial compensable evaluation for service-connected hyperhidrosis.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Factual Background and Analysis

Service connection for hyperhidrosis was granted in an August 2009 rating decision at a noncompensable disability rating under Diagnostic Code 7832.

Under Diagnostic Code 7832, ratings of zero and 30 percent are authorized.  A noncompensable rating is warranted where, after therapy, the Veteran is able to handle paper and tools, while a 30 percent rating is warranted where the Veteran is unable to handle paper or tools because of moisture, and the disability is unresponsive to therapy.

An August 2010 treatment note indicated that the Veteran presented with complaints of excessive sweating of the hands, arm pits, feet and torso that had been ongoing for 5 years.  The diagnosis was hyperhidrosis.

The Veteran underwent a VA examination in November 2010.  He reported to the appointment with his face and scalp sweaty "like he just stepped out of a shower without drying himself".  His hands were wet.  He reported that his excessive sweating had gradually become worse and during his active duty it began to affect his personal life with serious emotional, social, and professional consequences.  He reported excessive sweating in amounts greater than physiologically needed for thermoregulation.  He reported focal symptoms in both hands, feet, axillae and scalp and face.  Heat and emotional stimuli increased the sweating dramatically. The palmar hyperhidrosis was most distressing to the Veteran as he avoided shaking hands and also soiled papers with sweat.  He worked an office job with lots of writing and the soiling of papers was extremely distressing and significantly affected his performance.  He was currently unemployed.  On examination, he appeared sweaty on the face and scalp even though the temperature was rather cool.  He fulfilled the standard diagnostic criteria for idiopathic focal hyperhidrosis as he had focal, visible, excessive sweating of at least 6 months duration without apparent cause; his hyperhidrosis was bilateral and relatively symmetric; it impaired his daily activities; its onset occurred before the age of 25 and the focal sweating stopped during sleep.  He was currently on an anticholinergic agent that had minimal effect on sweating and a lot of significant untoward effects such as dry mouth, constipation, urine hesitancy, urine retention and impotence.  The diagnosis was idiopathic focal hyperhidrosis, chronic with severe social, emotional and professional consequences (social isolation, avoidance of relations, unemployment).  

Based on the foregoing evidence, the Board finds that the symptoms associated with the Veteran's service-connected hyperhidrosis most closely approximate the criteria for an initial 30 percent disability rating, the highest schedular disability rating available for hyperhidrosis.  Notably, his hyperhidrosis has largely been unresponsive to therapy, and, per medical and lay evidence, has resulted in a significantly diminished ability to handle paper because of the excessive moisture. 

Thus, overall, the Board finds that the disability picture associated with the Veteran's service-connected hyperhidrosis most nearly approximates the criteria for an initial 30 percent disability rating under Diagnostic Code 7832.

A 30 percent disability rating is the maximum rating under Diagnostic Code 7832.  The Board has accordingly considered whether there is any other schedular basis for granting the claim but has found none.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected hyperhidrosis.   See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2012). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  Here, the Board finds that the disability picture presented by the Veteran's hyperhidrosis is appropriately contemplated by the rating schedule.  While the November 2010 VA examiner noted that the Veteran had occupational difficulties as a result of his hyperhidrosis, these symptoms were specifically accounted for in the grant of an initial 30 percent rating.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


II.  Entitlement to service connection for tinnitus.

General Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

The Veteran contends that he has tinnitus that is related to his in-service noise exposure.  

He underwent a VA examination in June 2009.  The examiner noted that the Veteran was infrequently exposed to small and medium arms fire (basic training).  His position as a linguist for the National Security Administration (NSA) required him to wear circumstantial headsets daily from 4-8 hours at a time.  He reported first noticing tinnitus in 2004 and that it had gotten slightly worse since that time.  The most likely etiology of the tinnitus was possible noise exposure.  The examiner indicated that based upon the Veteran's oral history and complaints of bilateral tinnitus, he could not resolve this issue without resorting to mere speculation that the Veteran's complaints of bilateral tinnitus were caused by or a result of his military service as a linguist for the NSA.

The June 2009 VA examination report reflects a current diagnosis of tinnitus. 

Therefore, the question to be decided in the present appeal is whether such bilateral tinnitus is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of hearing loss or tinnitus. 

However, when considering the circumstances of the Veteran's service where he worked as a linguist for the NSA where he was required to wear circumstantial headsets daily from 4-8 hours at a time, he was undoubtedly exposed to some, and likely significant, noise exposure in service.  Thus, his assertions of in-service noise exposure appear to be credible, and consistent with the circumstances of service.  The Veteran is also competent to report in-service exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  Indeed he has reported noise exposure during his service.  For all of these reasons, such exposure is presumed.  38 U.S.C.A. § 1154(a) (b) (West 2002).

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for tinnitus is warranted.  
  
Moreover, the Board finds that the opinions provided by the June 2009 VA examiner do not preclude service connection for this disability.  The VA examiner indicated that a determination regarding the relationship between tinnitus and the military noise exposure could not be determined without resorting to mere speculation.  Moreover, the Board notes that there is no contrary medical evidence of record that indicates that the Veteran's tinnitus disability was not incurred in service. 

Accordingly, the benefit-of-the-doubt rule applies, and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial rating of 30 percent for service-connected hyperhidrosis is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


